IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-58,444-03




IN RE KENNETH RAY ANDERSON, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1237409 IN THE 228TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 228th District Court of Harris County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.  Relator contends that the district court
entered an order designating issues on April 12, 2013.
            Respondent, the Judge of the 228th District Court of Harris County, shall file a response with
this Court and state whether the order designating issues in Relator’s case was timely entered.  If it
was not, Respondent shall order the District Clerk to submit the record on such habeas corpus
application.  If the order designating issues was timely entered, Respondent may resolve the issues
within 30 days and then have the District Clerk submit the record on such application. This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted his response.
 
Filed: June 18, 2014
Do not publish